 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                             EASTERN DISTRICT OF CALIFORNIA

 7
     RAYMOND H. DENTON,                           Case No. 1:19-cv-00316-DAD-EPG (PC)
 8
            Plaintiff,
 9                                                FINDINGS AND RECOMMENDATIONS,
                                                  RECOMMENDING THAT THIS ACTION
10          v.
                                                  PROCEED ON PLAINTIFF’S CLAIM
11   S. BIBBS, et al.,                            AGAINST DEFENDANTS S. BIBBS,
                                                  LIEUTENANT J. ANDERSON, LIEUTENANT
12                                                T. COSTA, AND ASSOCIATE WARDEN R.
            Defendants.                           CHAVEZ FOR RETALIATION IN VIOLATION
13                                                OF THE FIRST AMENDMENT, AND THAT
                                                  ALL OTHER CLAIMS AND DEFENDANTS BE
14
                                                  DISMISSED
15
                                                  (ECF NO. 9)
16
                                                  OBJECTIONS, IF ANY, DUE WITHIN
17                                                TWENTY-ONE (21) DAYS

18

19          Raymond H. Denton (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On March 8, 2019, Plaintiff

21   filed a complaint. (ECF No. 1). The Court screened the complaint and found that Plaintiff stated

22   a cognizable claim against Defendant S. Bibbs for retaliation in violation of the First Amendment,

23   but failed to state any other claims. (ECF No. 8). Plaintiff filed a First Amended Complaint on

24   November 18, 2019 (ECF No. 9), which is before this Court for screening.

25          The Court has screened the First Amended Complaint, and finds that Plaintiff states a

26   cognizable claim against Defendants S. Bibbs, Lieutenant J. Anderson, Lieutenant T. Costa, and

27   Associate Warden R. Chavez for retaliation in violation of the First Amendment. The Court finds

28   no other cognizable claims.
                                                      1
 1           The Court recommends that these claims be allowed to proceed past the screening stage

 2   and that all other claims and defendants be dismissed.

 3           Plaintiff has twenty-one days from the date of service of these findings and

 4   recommendations to file his objections.

 5   I.      SCREENING REQUIREMENT

 6           The Court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 8   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 9   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

11   As Plaintiff is proceeding in forma pauperis, (ECF No. 5), the Court may also screen the

12   complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that

13   may have been paid, the court shall dismiss the case at any time if the court determines that the

14   action or appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. §

15   1915(e)(2)(B)(ii).

16           A complaint is required to contain “a short and plain statement of the claim showing that

17   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

18   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

19   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

20   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
21   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

22   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

23   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

24   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

25   (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a plaintiff’s legal

26   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
27           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

28   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
                                                          2
 1   pro se complaints should continue to be liberally construed after Iqbal).

 2   II.    SUMMARY OF PLAINTIFF’S FIRST AMENDED COMPLAINT

 3          Plaintiff’s First Amended Complaint alleges as follows:

 4          On December 16, 2016, Plaintiff was elected Chairman of the Facility B Men’s Advisory

 5   Council (“MAC”) at Valley State Prison (“VSP”).

 6          The California Code of Regulations has a number of provisions governing inmate

 7   advisory councils. The Code provides in part that a disciplinary infraction shall not necessarily

 8   bar an inmate from serving as a council representative. 15 C.C.R. § 3230(b) (“An inmate’s

 9   eligibility for nomination, election and retention as an inmate advisory council representative

10   shall be limited only by the inmate’s ability to effectively function in that capacity as determined

11   by the warden…. (2) A disciplinary infraction shall not necessarily bar an inmate from serving as

12   a council representative unless the infraction is determined by the warden to be detrimental to the

13   council’s effectiveness.”). Plaintiff alleges that his disciplinary history has never met the standard

14   for removal. Plaintiff further alleges that in 2017, correctional supervisors at VSP manipulated

15   the classification of rules reports to unlawfully remove three executive body members from the

16   Men’s Advisory Council because of complaints against staff.

17          After Plaintiff was elected to the MAC, he received several complaints from the inmate

18   population about Defendant Sergeant Bibbs. The inmates alleged that Defendant Bibbs failed to

19   process inmates through the main yard gate in a timely manner for the law library, chapel,

20   visiting, and mental health appointments.
21          On January 3, 2017, Plaintiff met with Lieutenant C. Perry and expressed the inmates’

22   concerns regarding the main yard gate.

23          On February 9, 2017, Defendant Captain Speidell, Lieutenant Perry, and Sergeant Soto

24   had a meeting with the full MAC, and Plaintiff placed the issue of Defendant Bibbs processing

25   inmates through the main yard gate in an untimely manner up for discussion on the agenda.

26          After further consideration of the issue and at the request of inmate Saindon, Plaintiff, in
27   his role as Chairman of the MAC, authorized a group appeal on behalf of the inmate population

28   against Defendant Bibbs for her repeated failure to timely process inmates through the main yard
                                                        3
 1   gate. Plaintiff filled out the appeal form and attached copies of the minutes that memorialized the

 2   meetings he had on this issue. He then distributed the appeal to all four housing units for

 3   signatures from the inmates. After the signatures were complete, inmate Saindon signed the

 4   appeal.

 5             Plaintiff discussed the appeal with Defendant Speidell and he assured Plaintiff there

 6   would be no retaliation. The appeal was subsequently granted against Defendant Bibbs by

 7   Defendant Associate Warden Chavez.

 8             On or about November 8, 2017, Plaintiff had a conversation with Defendant Bibbs. She

 9   states that she was aware that the MAC was filing an appeal against her and that she had read a

10   copy of the appeal. Defendant Bibbs told Plaintiff to have inmate Saindon withdraw the appeal

11   from the housing unit and not file it. Defendant Bibbs further stated “that if Plaintiff did not stop

12   the appeal and complaining in MAC meetings regarding her it would be all bad for us because she

13   would write us up for anything and have us removed from the Men’s Advisory Council.” (ECF

14   No. 9, at p. 5). Plaintiff refused to have the appeal withdrawn.

15             On or about November 8, 2017, immediately after this discussion with Defendant Bibbs,

16   Plaintiff reported her retaliatory statements to Defendant Speidell. Defendant Speidell stated that

17   he would speak to Defendant Bibbs about her statements, and then said “BUT YOU KNOW

18   HOW THESE THINGS CAN GO REAL FAST.” (Id.).

19             On or about November 16, 2017, Plaintiff had a conversation with Defendant Chavez.

20   Plaintiff told Defendant Chavez that Defendant Bibbs threatened to write him up for anything and
21   have him removed from the MAC. Defendant Chavez replied, “YOU CAN’T JUST WRITE MY

22   OFFICERS UP AND EXPECT THEM NOT TO WRITE YOU UP IN RETURN.” (Id. at 6).

23             On November 22, 2017, Plaintiff and another inmate on the MAC informed the program

24   office clerks they had a meeting in the gym with Coach Walsh to inventory equipment that was

25   purchased by the MAC through the SB-542 fun. Plaintiff asked the program clerks to take

26   messages if anyone called. At the time, correctional officer Espinoza let Plaintiff and the other
27   MAC member out of the program office out of the back door.

28             At approximately 11:40 a.m., Defendant Bibbs came down the hall and asked the program
                                                         4
 1   workers if they knew were Plaintiff was because he was late for a medical appointment. Program

 2   Clerk Jones informed her that Plaintiff was in the gym meeting with Coach Walsh. When

 3   Defendant Bibbs arrived at the main yard door, Program Clerk J. Cardenas told her again that

 4   Plaintiff was at the gym with Coach Walsh.

 5          Defendant Bibbs then “ordered the Facility B yard to be placed on the ground and

 6   ‘PRETENDED’ like she did not know where Plaintiff was.” (ECF No. 9, at p. 6). Defendant

 7   Bibbs then had an officer announce over the public address system to have Plaintiff report to the

 8   program office.

 9          On December 5, 2017, Defendant Bibbs retaliated against Plaintiff by issuing him a

10   CDCR-115 Rules Violation Report that falsely stated that the program clerks told her that they

11   did not know where Plaintiff was on the day in question.

12          On December 5, 2017, Defendant Lieutenant J. Anderson retaliated against Plaintiff when

13   he unlawfully classified the CDCR-115 disciplinary report as “serious,” in violation of Title 15

14   C.C.R. § 3313(a) which states “Reports shall be classified as administrative or serious pursuant to

15   sections 3314 and 3315.” Plaintiff contacted Defendant Anderson and explained that he was

16   Chairman of the Facility B MAC and that Defendant Bibbs issued Plaintiff the disciplinary report

17   in retaliation for his use of the inmate appeals process. Plaintiff also asked for a reduction of the

18   serious classification because delaying a peace officer is not an offense listed as serious under

19   Title 15 § 3315. Defendant Anderson responded that he had previously talked to Defendant

20   Bibbs and she told him that Plaintiff had plenty of time to withdraw the appeal and refused to do
21   so. Therefore if Plaintiff is terminated it is his own fault. Defendant Anderson failed to correct

22   the violation and was deliberately indifferent to Plaintiff’s rights.

23          On December 30, 2017, Plaintiff appeared before Defendant Senior Hearing Officer Lt.

24   Costa for a hearing regarding the CDCR-115 RVR. Plaintiff informed Defendant Costa that

25   Defendant Bibbs issued the disciplinary report in retaliation for his use of the inmate appeals

26   process against her. Plaintiff handed Defendant Costa a copy of the appeal, and she read it.
27   Defendant Costa stated “YOU HAVE BEEN HERE LONG ENOUGH TO KNOW THAT

28   APPEALS ARE NOT RECEIVED VERY WELL AROUND HERE AND THAT IS WHY YOU
                                                         5
 1   ARE IN THIS POSITION.” (ECF No. 9, at p. 7).

 2           Plaintiff stated that the disciplinary report was wrongfully classified as serious, and asked

 3   Defendant Costa to reduce the classification to a counseling offense. Defendant Costa refused to

 4   reduce the offense, refused to call Plaintiff’s witnesses, and found Plaintiff guilty of the offense.

 5           In January, Defendant Chavez, who was the Chief Disciplinary Officer and the MAC

 6   Coordinator, approved the retaliation scheme when he reviewed the disciplinary hearing and

 7   failed to reduce the serious classification to counseling. On January 4, 2018, Defendant Chavez

 8   approved the finding of guilty from Plaintiff’s disciplinary hearing.

 9           On January 5, 2018, Defendant Chavez granted the appeal against Defendant Bibbs.

10   Defendant Chavez thus knew about the appeal, Defendant Bibbs’ retaliatory statement, and that

11   the disciplinary report was unlawfully classified as serious, yet he failed to protect Plaintiff’s

12   constitutional rights.

13           On or about January 11, 2018, Plaintiff had a conversation with Defendant Warden Fisher

14   regarding Defendant Bibbs’ retaliatory statement and the filing of the false disciplinary report.

15   Plaintiff also informed Defendant Fisher that the disciplinary report had been unlawfully

16   classified as serious, and that Defendants Anderson, Costa, Speidell, and Chavez failed to reduce

17   the classification. Defendant Fisher told Plaintiff to write everything down and submit the

18   evidence to his office. Defendant Fisher assured Plaintiff that if the disciplinary report was

19   wrongfully classified he would reduce the classification and not allow the Classification

20   Committee to remove Plaintiff from his elected position. Plaintiff mailed Defendant Fisher a
21   detailed letter, the disciplinary report, and the appeal on January 12, 2018.

22           On January 12, 2018, Defendant Speidell acquiesced in the unlawful retaliation when he

23   temporarily removed Plaintiff from his position as MAC Chairman in violation of the MAC

24   constitution and bylaws that state that only the warden may suspend a council member.

25   Defendant Speidell also acquiesced in the unlawful retaliation when he failed to reduce the

26   serious classification of the disciplinary report to a counseling chrono.
27           Plaintiff received the letter he had written to Defendant Fisher back on January 19, 2018.

28           On January 23, 2018, Plaintiff was summoned to the Facility B Program Office to appear
                                                         6
 1   before Classification Committee members Defendant Speidell, R. Acosta and A. Martinez, based

 2   on Title 15 § 3315(g), which states “‘Any ‘SERIOUS’ disciplinary action requiring

 3   reconsideration of an inmates[’] program, workgroup, or housing assignment shall be referred to

 4   the next classification committee for review. The Committee[e] shall affirm or modify the

 5   inmate’s program, work group, or housing assignment.’” Plaintiff informed the Committee that

 6   the disciplinary report could not form the basis for his removal as MAC chairman because it was

 7   retaliatory and unlawfully classified as a serious offense. Plaintiff also informed the Committee

 8   that he had contacted the Warden regarding the retaliation and the code of silence that were being

 9   used to remove Plaintiff from his job assignment. Defendant Speidell conveyed that the Warden

10   was aware of all the facts and that Plaintiff was being removed from his position as MAC

11   Chairman. The Committee acquiesced in the unlawful retaliation and removed Plaintiff from his

12   job assignment and failed to correct the violation. Plaintiff was informed of his right to appeal.

13          On January 9, Plaintiff filed an appeal regarding the unlawful classification of the

14   disciplinary report. On August 20, 2018, the appeal was granted at the third level. The Chief

15   Deputy Warden was ordered to instruct Defendant Chavez to re-issue and re-hear the report

16   because of a due process violation.

17          On September 7, 2018, Plaintiff appeared before Lieutenant J. Alvara, Senior Hearing

18   Officer, for the re-hearing of the disciplinary report. Lieutenant Alvara reduced the offence from

19   serious to counseling only and stated “THE SHO HAS ELECTED TO FIND DENTON GUILTY

20   OF THE LESSER INCLUDED CHARGE OF FAILURE TO RESPOND TO NOTICES,
21   COMMENSURATE WITH THE ORIGINAL FINDING, HOWEVER ELECTED FURTHER

22   TO REDUCE THE CHARGE TO COUNSELING ONLY IN THE INTEREST OF JUSTICE

23   AND DUE TO DENTON’S MINOR DISCIPLINARY HISTORY.” (ECF No. 9, at p. 10).

24          On October 8, 2018, Plaintiff contacted Defendant Chavez by mail and requested to be

25   reinstated as Facility B MAC Chairman based on the adjudication of the disciplinary report and

26   Section 11.6 of the MAC bylaws. However, Defendant Chavez again refused to correct the
27   violation and continued to approve in the retaliation scheme to remove Plaintiff from his job

28   assignment and prevent Plaintiff’s return. Defendant Chavez refused to reinstate Plaintiff because
                                                       7
 1   of the disciplinary report, which was overturned on appeal.

 2          On February 5, 2018, Plaintiff filed another appeal to be reinstated as Facility B MAC

 3   Chairman and to address the code of silence tactics that were used to remove him from his duly

 4   elected assignment. On October 25, 2018, the appeal was granted at the third level and the Chief

 5   Deputy Warden was ordered to schedule Plaintiff for the next Unit Classification Committee to

 6   re-evaluate Plaintiff’s ability to participate in the MAC as Facility B Chairman.

 7          On November 11, 2018, Plaintiff was summoned to the Facility B Program Office and

 8   appeared before R. Acosta and R. Gonzales. The hearing was supposed to address Plaintiff’s

 9   reinstatement as MAC Chairman pursuant to the third level order. At the hearing, Chairman

10   Acosta revisited the disciplinary report that was reduced from serious to a counseling chrono and

11   refused to reinstate Plaintiff as MAC Chairman. It is important to note that at the time of this

12   hearing Plaintiff did not have any serious disciplinary infractions that would prohibit him from

13   serving as the Men’s Advisory Council Chairman.

14   III.   ANALYSIS OF PLAINTIFF’S COMPLAINT

15          A. Section 1983

16          The Civil Rights Act under which this action was filed provides:

17                  Every person who, under color of any statute, ordinance, regulation,
                    custom, or usage, of any State or Territory or the District of
18                  Columbia, subjects, or causes to be subjected, any citizen of the
                    United States or other person within the jurisdiction thereof to the
19                  deprivation of any rights, privileges, or immunities secured by the
                    Constitution and laws, shall be liable to the party injured in an action
20                  at law, suit in equity, or other proper proceeding for redress….
21   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

22   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

23   U.S. 386, 393–94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

24   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

25   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

26   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
27          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted

28   under color of state law, and (2) the defendant deprived him of rights secured by the Constitution
                                                        8
 1   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also

 2   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of

 3   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,

 4   ‘if he does an affirmative act, participates in another's affirmative act, or omits to perform an act

 5   which he is legally required to do that causes the deprivation of which complaint is made.’”

 6   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

 7   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be

 8   established when an official sets in motion a ‘series of acts by others which the actor knows or

 9   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479

10   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles

11   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp.,

12   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026

13   (9th Cir. 2008).

14          A plaintiff must demonstrate that each named defendant personally participated in the

15   deprivation of his rights. Iqbal, 556 U.S. at 676–77. In other words, there must be an actual

16   connection or link between the actions of the defendants and the deprivation alleged to have been

17   suffered by the plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658, 691,

18   695 (1978).

19          Supervisory personnel are not liable under section 1983 for the actions of their employees

20   under a theory of respondeat superior and, therefore, when a named defendant holds a
21   supervisory position, the causal link between him and the claimed constitutional violation must be

22   specifically alleged. Iqbal, 556 U.S. at 676–77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

23   1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief

24   under section 1983 based on a theory of supervisory liability, Plaintiff must allege some facts that

25   would support a claim that the supervisory defendants either: personally participated in the

26   alleged deprivation of constitutional rights; knew of the violations and failed to act to prevent
27   them; or promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation

28   of constitutional rights and is the moving force of the constitutional violation.” Hansen v. Black,
                                                        9
 1   885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,

 2   880 F.2d 1040, 1045 (9th Cir. 1989).

 3          For instance, a supervisor may be liable for his “own culpable action or inaction in the

 4   training, supervision, or control of his subordinates,” “his acquiescence in the constitutional

 5   deprivations of which the complaint is made,” or “conduct that showed a reckless or callous

 6   indifference to the rights of others.” Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir.

 7   1991) (citations, internal quotation marks, and alterations omitted).

 8          B. Due Process Claim Based on Insufficient Procedures at Disciplinary Hearings

 9          The Due Process Clause of the Fourteenth Amendment protects prisoners from being

10   deprived of life, liberty, or property without due process of law. Wolff v. McDonnell, 418 U.S.

11   539, 556 (1974). The procedural guarantees of the Fifth and Fourteenth Amendments’ Due

12   Process Clauses apply only when a constitutionally protected liberty or property interest is at

13   stake. Ingraham v. Wright, 430 U.S. 651, 672–73 (1977).

14          The United States Supreme Court, in a case involving a disciplinary proceeding that

15   resulted in a punishment of thirty days in solitary confinement, provided the following guidance

16   in determining when there is a deprivation of liberty interests such that procedural due process is

17   required in the prison context:

18          States may under certain circumstances create liberty interests which are protected
            by the Due Process Clause. See also Board of Pardons v. Allen, 482 U.S. 369, 107
19          S.Ct. 2415, 96 L.Ed.2d 303 (1987). But these interests will be generally limited to
            freedom from restraint which, while not exceeding the sentence in such an
20          unexpected manner as to give rise to protection by the Due Process Clause of its
21          own force, see, e.g., Vitek, 445 U.S., at 493, 100 S.Ct., at 1263–1264 (transfer to
            mental hospital), and Washington, 494 U.S., at 221–222, 110 S.Ct., at 1036–1037
22          (involuntary administration of psychotropic drugs), nonetheless imposes atypical
            and significant hardship on the inmate in relation to the ordinary incidents of
23          prison life….
24          This case, though concededly punitive, does not present a dramatic departure from
25          the basic conditions of Conner's indeterminate sentence. Although Conner points
            to dicta in cases implying that solitary confinement automatically triggers due
26          process protection, Wolff, supra, at 571, n. 19, 94 S.Ct., at 2982, n. 19; Baxter v.
            Palmigiano, 425 U.S. 308, 323, 96 S.Ct. 1551, 1560, 47 L.Ed.2d 810 (1976)
27          (assuming without deciding that freedom from punitive segregation for “ ‘serious
            misconduct’ ” implicates a liberty interest, holding only that the prisoner has no
28
                                                       10
 1          right to counsel) (citation omitted), this Court has not had the opportunity to
            address in an argued case the question whether disciplinary confinement of
 2          inmates itself implicates constitutional liberty interests. We hold that Conner's
 3          discipline in segregated confinement did not present the type of atypical,
            significant deprivation in which a State might conceivably create a liberty interest.
 4          The record shows that, at the time of Conner's punishment, disciplinary
            segregation, with insignificant exceptions, mirrored those conditions imposed
 5          upon inmates in administrative segregation and protective custody. We note also
            that the State expunged Conner's disciplinary record with respect to the “high
 6          misconduct” charge nine months after Conner served time in segregation. Thus,
 7          Conner's confinement did not exceed similar, but totally discretionary,
            confinement in either duration or degree of restriction. Indeed, the conditions at
 8          Halawa involve significant amounts of “lockdown time” even for inmates in the
            general population. Based on a comparison between inmates inside and outside
 9          disciplinary segregation, the State's actions in placing him there for 30 days did not
            work a major disruption in his environment.
10

11          Nor does Conner's situation present a case where the State's action will inevitably
            affect the duration of his sentence. Nothing in Hawaii's code requires the parole
12          board to deny parole in the face of a misconduct record or to grant parole in its
            absence, Haw.Rev.Stat. §§ 353–68, 353–69 (1985), even though misconduct is by
13          regulation a relevant consideration, Haw.Admin.Rule § 23–700–33(b) (effective
            Aug. 1992). The decision to release a prisoner rests on a myriad of considerations.
14
            And, the prisoner is afforded procedural protection at his parole hearing in order to
15          explain the circumstances behind his misconduct record. Haw.Admin.Rule §§ 23–
            700–31(a), 23–700–35(c), 23–700–36 (1983). The chance that a finding of
16          misconduct will alter the balance is simply too attenuated to invoke the procedural
            guarantees of the Due Process Clause. The Court rejected a similar claim in
17          Meachum, 427 U.S., at 229, n. 8, 96 S.Ct., at 2540 (declining to afford relief on the
            basis that petitioner's transfer record might affect his future confinement and
18
            possibility of parole).
19
     Sandin v. Conner, 515 U.S. 472, 483–87 (1995) (footnotes omitted). Thus, in Sandin, the
20
     Supreme Court held that neither thirty days in solitary confinement nor issuance of an RVR that
21
     could be used in parole proceedings were substantial enough deprivations of liberty interests to
22
     trigger procedural due process protections.
23
            To the extent that Plaintiff is entitled to due process under the legal standards discussed
24
     above, Plaintiff retains his right to due process subject to the restrictions imposed by the nature of
25
     the penal system. Wolff, 418 U.S. at 556. “Prison disciplinary proceedings are not part of a
26
     criminal prosecution, and the full panoply of rights due a defendant in such proceedings does not
27
     apply.” Id. Wolff established five constitutionally mandated procedural requirements for
28
                                                        11
 1   disciplinary proceedings. First, “written notice of the charges must be given to the disciplinary-

 2   action defendant in order to inform him of the charges and to enable him to marshal the facts and

 3   prepare a defense.” Id. at 564. Second, “at least a brief period of time after the notice, no less

 4   than 24 hours, should be allowed to the inmate to prepare for the appearance before the

 5   [disciplinary committee].” Id. Third, “there must be a ‘written statement by the factfinders as to

 6   the evidence relied on and reasons’ for the disciplinary action.” Id. (quoting Morrissey v. Brewer,

 7   408 U.S. 471, 489 (1972)). Fourth, “the inmate facing disciplinary proceedings should be

 8   allowed to call witnesses and present documentary evidence in his defense when permitting him

 9   to do so will not be unduly hazardous to institutional safety or correctional goals.” Id. at 566.

10   And fifth, “[w]here an illiterate inmate is involved [or] the complexity of the issue makes it

11   unlikely that the inmate will be able to collect and present the evidence necessary for an adequate

12   comprehension of the case, he should be free to seek the aid of a fellow inmate, or … to have

13   adequate substitute aid … from the staff or from a[n] … inmate designated by the staff.” Id. at

14   570.

15          Additionally, “some evidence” must support the decision of the hearing officer.

16   Superintendent v. Hill, 472 U.S. 445, 455 (1985). The standard is not particularly stringent and

17   the relevant inquiry is whether “there is any evidence in the record that could support the

18   conclusion reached….” Id. at 455–56.

19          In this case, Plaintiff alleges that he was ultimately found guilty of the charge of failure to

20   respond to notices. He further alleges that the charge was reduced to “counseling only,” in the
21   interests of justice. He does not allege that he suffered any additional punishment, beyond

22   removal of his position as Chairman of the MAC. However, counseling and a loss of the

23   chairmanship position do not rise to the level of an “atypical and significant hardship on the

24   inmate in relation to the ordinary incidents of prison life.” See Sandin, 515 U.S. 472 (“Based on a

25   comparison between inmates inside and outside disciplinary segregation, the state's actions in

26   placing [Sandin] there for 30 days did not work a major disruption in his environment.”).
27   Because Plaintiff has not alleged he was deprived of a liberty or property interest protected by the

28   Due Process Clause of the Fourteenth Amendment to the Constitution, Plaintiff does not allege a
                                                       12
 1   constitutional violation related to insufficient procedures at the disciplinary hearing.

 2           C. First Amendment Retaliation

 3           A plaintiff may state a claim section 1983 for a violation of his First Amendment rights

 4   due to retaliation. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995). A viable claim of

 5   retaliation in violation of the First Amendment consists of five elements: “(1) An assertion that a

 6   state actor took some adverse action against an inmate (2) because of (3) that prisoner’s protected

 7   conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment rights, and

 8   (5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson,

 9   408 F.3d 559, 567 (9th Cir. 2005); accord Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir.

10   2012); Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).

11           Plaintiff alleges that S. Bibbs filed a false Rules Violation Report against him in

12   retaliation for his filing a grievance against her. The filing of a false Rules Violation Report by a

13   prison official against a prisoner is not a per se violation of the prisoner’s constitutional rights.

14   See Muhammad v. Rubia, No. C08-3209 JSW PR, 2010 WL 1260425, at *3 (N.D. Cal. Mar. 29,

15   2010), aff'd, 453 Fed. App'x 751 (9th Cir. 2011) (“[A] prisoner has no constitutionally guaranteed

16   immunity from being falsely or wrongly accused of conduct which may result in the deprivation

17   of a protected liberty interest. As long as a prisoner is afforded procedural due process in the

18   disciplinary hearing, allegations of a fabricated charge fail to state a claim under § 1983.”)

19   (citation omitted); Harper v. Costa, No. CIVS07-2149LKK DADP, 2009 WL 1684599, at *2–3

20   (E.D. Cal. June 16, 2009), aff'd, 393 Fed. Appx. 488 (9th Cir. 2010) (“Although the Ninth Circuit
21   has not directly addressed this issue in a published opinion, district courts throughout California

22   … have determined that a prisoner's allegation that prison officials issued a false disciplinary

23   charge against him fails to state a cognizable claim for relief under § 1983.”).

24           There are, however, two ways that allegations that an inmate has been subjected to

25   a false disciplinary report can state a cognizable civil rights claim: (1) when the prisoner alleges

26   that the false disciplinary report was filed in retaliation for his exercise of a constitutional right
27   and (2) when the prisoner alleges that he was not afforded procedural due process in a proceeding

28   concerning the false report. See Hines v. Gomez, 108 F.3d 265, 269 (9th Cir. 1997) (“[T]his court
                                                         13
 1   has reaffirmed that prisoners may still base retaliation claims on harms that would not raise due

 2   process concerns.”); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986) (holding that the filing

 3   of a false disciplinary charge against a prisoner is not actionable under § 1983 if prison officials

 4   provide the prisoner with procedural due process protections); Hanrahan v. Lane, 747 F.2d 1137,

 5   1140–41 (7th Cir. 1984) (“[A]n allegation that a prison guard planted false evidence which

 6   implicates an inmate in a disciplinary infraction fails to state a claim for which relief can be

 7   granted where the procedural due process protections as required in Wolff v. McDonnell are

 8   provided”); see also Ellis v. Foulk, No. 14–cv–0802 AC P, 2014 WL 4676530, at *2 (E.D. Cal.

 9   Sept. 18, 2014) (“Plaintiff’s protection from the arbitrary action of prison officials lies in ‘the

10   procedural due process requirement[]….’”) (quoting Hanrahan, 747 F.2d at 1140).

11          The Court finds that Plaintiff’s allegations against S. Bibbs state a claim for retaliation in

12   violation of the First Amendment. Plaintiff alleges that “Sgt. Bibbs told Plaintiff to have MAC

13   Saindon [] withdraw the appeal from the housing units and not [] file it. Sgt. Bibbs further stated

14   that if Plaintiff did not stop the appeal and complaining in MAC meetings regarding her it would

15   be all bad for us because she would write us for anything and have us removed from the Men’s

16   Advisory Council.” (ECF No. 9, at p. 5). Plaintiff alleges that when he refused to withdraw the

17   grievance, Sgt. Bibbs filed false allegations against him. Under the legal standards above, this

18   states a claim against Defendant Bibbs for retaliation in violation of the First Amendment.

19          Plaintiff does not allege that any other defendant filed false allegations against him.

20   However, he does allege retaliatory conduct.
21          As to Defendant Anderson, Plaintiff alleges that Defendant Anderson retaliated against

22   Plaintiff when he unlawfully classified the CDCR-115 disciplinary report as “serious” in violation

23   of Title 15 § 3313(a). When Plaintiff asked for a reduction in the classification, Defendant

24   Anderson responded that he had previously talked to Defendant Bibbs and she told him that

25   Plaintiff had plenty of time to withdraw the appeal and refused to do so. Therefore if plaintiff is

26   terminated it is his own fault. The Court finds that these allegations are sufficient to allow
27   Plaintiff’s claim of retaliation against Defendant Anderson to proceed past the screening stage

28   because, according to allegations of Plaintiff, Defendant Anderson improperly categorized a
                                                        14
 1   charge against him and, when confronted by Plaintiff, defended his decision on the basis that

 2   Plaintiff could have withdrawn the appeal against Defendant Bibbs. Liberally construing

 3   Plaintiff’s allegations, this ties an adverse action to Plaintiff’s protected conduct of filing a

 4   grievance.

 5           As for Defendant Costa, Plaintiff alleges that she was the Senior Hearing Officer for a

 6   hearing regarding the disciplinary report filed by Defendant Bibbs. “At that time, Plaintiff

 7   informed Lt. Costa that Sgt. Bibbs issued him the disciplinary report in retaliation for his use of

 8   the inmate appeals process against her. Plaintiff then handed Lt. Costa a copy of the appeal and

 9   she read it. Lt. Costa stated: ‘YOU HAVE BEEN HERE LONG ENOUGH TO KNOW THAT

10   APPEALS ARE NOT RECEIVED VERY WELL AROUND HERE AND THIS IS WHY YOU

11   ARE IN THIS POSITION.’” (ECF No. 9, at p. 7). Defendant Costa refused to reduce the

12   classification to a counseling offense, refused to call Plaintiff’s witnesses, and found Plaintiff

13   guilty. The Court finds that these allegations are sufficient to allow Plaintiff’s claim of retaliation

14   against Defendant Costa to proceed past the screening stage. Liberally construing Plaintiff’s

15   allegations, Plaintiff has alleged that T. Costa took adverse actions against him in violation of the

16   rules, and also that Defendant Costa explicitly stated that Plaintiff was in this position because he

17   had filed an appeal against Defendant Bibbs.

18           As for Defendant Speidell, Plaintiff alleges that he discussed the appeal with Captain

19   Speidell, who assured Plaintiff there would be no retaliation. Plaintiff told Defendant Speidell

20   about Defendant Bibbs’ threat, and Defendant Speidell stated that he would speak to Defendant
21   Bibbs about her statements, and then said “BUT YOU KNOW HOW THESE THINGS CAN GO

22   REAL FAST.” (Id. at 5). He alleges that Defendant Speidell was among those who refused to

23   reduce the classification from serious. Defendant Speidell also allegedly acquiesced in the

24   unlawful retaliation when he temporarily removed Plaintiff from his position as MAC Chairman.

25   Defendant Speidel was also part of the Classification Committee who removed Plaintiff from the

26   Chairmanship improperly. Notably Defendant Speidell was not part of the Committee that
27   refused to reinstate the chairmanship after Plaintiff’s appeal had been granted. The Court finds

28   that these allegations are insufficient to state a claim for retaliation against Defendant Speidell.
                                                         15
 1   There is not a sufficient connection between Defendant Speidell’s actions and Plaintiff’s

 2   grievance against Defendant Bibbs. Even taking Plaintiff’s allegations as true, Defendant

 3   Speidell did not endorse retaliation. And Defendant Speidell was not part of the group who

 4   refused to reinstate Plaintiff despite the direction from the third level.

 5           As to Defendant Chavez, Plaintiff alleges that he told Defendant Chavez that Defendant

 6   Bibbs threated to write him up if he did not stop complaining about her and withdraw the appeal

 7   against her. Defendant Chavez allegedly replied “YOU CAN’T JUST WRITE MY OFFICERS

 8   UP AND EXPECT THEM NOT TO WRITE YOU UP IN RETURN.” (Id. at 6). Plaintiff

 9   alleges that Defendant Chavez refused to reduce the serious classification of the offense. Also,

10   Plaintiff spoke with Defendant Chavez regarding Defendant Bibbs retaliatory statement in

11   November of 2017, the appeal was assigned to his office on December 7, 2017, he approved the

12   finding of Plaintiff’s guilt on January 4, 2018, and he granted the appeal against Defendant Bibbs

13   on January 5, 2018. After Plaintiff’s violation was reduced from serious to counseling, Plaintiff

14   contacted Defendant Chavez and requested reinstatement as Facility B MAC Chairman based on

15   the adjudication of the disciplinary report. Defendant Chavez refused to reinstate Plaintiff

16   because of the disciplinary report, which was overturned on appeal. When Plaintiff appealed

17   Defendant Chavez’s refusal to reinstate him, the third level appeals office granted the appeal and

18   ordered reevaluation of his Chairmanship. Plaintiff was not reinstated, although Defendant

19   Chavez was not listed as part of the Classification Committee at this time. Although these facts

20   are not entirely clear as to the extent of Defendant Chavez’s participation, the Court will allow
21   Plaintiff’s claim of retaliation to proceed against Defendant Chavez because Defendant Chavez

22   allegedly took adverse actions against Plaintiff in violation of the rules, allegedly stated “YOU

23   CAN’T JUST WRITE MY OFFICERS UP AND EXPECT THEM NOT TO WRITE YOU UP

24   IN RETURN,” and failed to reinstate Plaintiff after direction from the third level appeals office.

25           As to Defendant Fisher, the Warden and Chief Executive Officer at VSP, Plaintiff alleges

26   that he told Defendant Fisher about Defendant Bibbs’ retaliation and the unlawfully classification.
27   Warden Fisher told Plaintiff to write everything down and submit the evidence to his office.

28   Warden Fisher assured Plaintiff that if the disciplinary report was wrongfully classified, he would
                                                         16
 1   reduce the classification and not allow the Classification Committee to remove Plaintiff from his

 2   position. Plaintiff mailed Warden Fisher a detailed letter, the disciplinary report, and the appeal.

 3   Plaintiff received the letter back a few days later. Later, Defendant Speidell conveyed that the

 4   Warden was aware of all the facts and that Plaintiff was being removed from his position as MAC

 5   Chairman. The Court finds that these facts are not sufficient to state a claim against Warden

 6   Fisher. There are no allegations showing that Warden Fisher’s failure to intervene was due to

 7   retaliatory motives. Moreover, there are no allegations showing that he was directly involved in

 8   these actions, rather than acting in his supervisory capacity.

 9   IV.    CONCLUSION AND RECOMMENDATIONS

10          The Court has screened the First Amended Complaint, and finds that Plaintiff states a

11   claim against Defendants S. Bibbs, Lieutenant J. Anderson, Lieutenant T. Costa, and Associate

12   Warden R. Chavez for retaliation in violation of the First Amendment. The Court also finds that

13   Plaintiff has failed to state any other cognizable claims.

14          The Court does not recommend granting further leave to amend because the Court

15   provided Plaintiff with an opportunity to amend his complaint with the benefit of the legal

16   standards above, and Plaintiff filed his first amended complaint with the guidance of those legal

17   standards. It appears that further leave to amend would be futile.

18          Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:

19          1. This case proceed on Plaintiff’s claim against Defendants S. Bibbs, Lieutenant J.

20              Anderson, Lieutenant T. Costa, and Associate Warden R. Chavez for retaliation in
21              violation of the First Amendment; and

22          2. All other claims and defendants be dismissed.

23          These findings and recommendations will be submitted to the United States district judge

24   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

25   (21) days after being served with these findings and recommendations, Plaintiff may file written

26   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
27   Findings and Recommendations.”

28          Plaintiff is advised that failure to file objections within the specified time may result in the
                                                        17
 1   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838–39 (9th Cir. 2014) (citing

 2   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
 3

 4      Dated:     April 2, 2020                                 /s/
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     18
